John I. Purtle, Justice, concurring. The opinions of this court have, for the past several years, reflected the contention of the petitioner for a rule on the clerk. A timely post-judgment motion was filed. It was taken under consideration, following a hearing, within 30 days from the time it was filed, but the judgment was entered more than 30 days after the motion had been filed. The 1988 Amendment to Rule 4(c), A.R.C.P., deleted the language which formerly provided that if the motion for post-judgment relief was taken under consideration or set for a hearing within 30 days from the filing of such motion, the time for filing notice of appeal was tolled until the trial court rendered an opinion. All lawyers should be aware of the change in the appellate procedure. Prior opinions are misleading on this issue.